320 S.W.2d 817 (1958)
Angel TORREZ, Appellant,
v.
The STATE of Texas, Appellee.
No. 29947.
Court of Criminal Appeals of Texas.
June 25, 1958.
*818 John J. Herrera, Houston, for appellant.
Dan Walton, Dist. Atty., Thomas D. White, Asst. Dist. Atty., Houston, and Leon B. Douglas, State's Atty., Austin, for the State.
BELCHER, Commissioner.
The offense is misdemeanor embezzlement; the punishment, 5 days in jail and $25 fine.
The conviction was had during the December term of the County Court at Law No. 3, of Harris County, which began December 2, 1957, and expired February 1, 1958.
Judgment was rendered and entered on January 9, 1958. Appellant's original motion for a new trial was filed January 9, 1958, and it was not amended.
No action was taken by the trial court on the original motion for a new trial within twenty days after it was filed. Therefore, it was overruled by operation of law within the term in which the judgment of conviction was rendered. Art. 755, Vernon's Ann.C.C.P. Mahan v. State, Tex. Cr.App., 288 S.W.2d 508; De Hay v. State, Tex.Cr.App., 294 S.W.2d 401. No notice of appeal was given at the December term, 1957, of said court. Therefore, the judgment became final upon the expiration of the December term. Notice of appeal during said term was requisite in order to confer jurisdiction of the appeal upon this court. Art. 827, Vernon's Ann.C.C.P. Woodward v. State, Tex.Cr.App., 295 S.W.2d 659.
The appeal is dismissed.
Opinion approved by the Court.